ACCEPTED
                                                                                                12-13-00307-CV
                                                                                    TWELFTH COURT OF APPEALS
                                                                                                 TYLER, TEXAS
                                                                                            4/7/2015 3:46:46 PM
                                                                                                   CATHY LUSK
                                                                                                         CLERK

                                    No. 12-13-00307-CV

                                                                 FILED IN
                                                          12th COURT OF APPEALS
                       IN THE TWELFTH COURT OF APPEALS         TYLER, TEXAS
                                  AT TYLER                 4/7/2015 3:46:46 PM
________________________________________________________________________
                                                               CATHY S. LUSK
                                                                   Clerk



                          ENBRIDGE G & P (EAST TEXAS) L.P.

                                          Appellant

                                             v.

        BEN SAMFORD AND WIFE, BETTE ANN SAMFORD, CECIL JACKSON
            AND WIFE, MICHELLE JACKSON, AND SAMMY JOE MONK

                                  Appellees
________________________________________________________________________

            Appeal from the 273rd Judicial District Court of Shelby County, Texas


    APPELLANT’S UNOPPOSED MOTION TO RESCHEDULE ORAL ARGUMENT


       Comes now Enbridge G & P (East Texas) L.P., (“Enbridge”), Appellant, herein

(“Appellant”), and respectfully asks the Court to reschedule the oral argument in this case

because Appellant’s counsel, Julie P. Wright, has become very ill today with a virus. This

virus has affected several members of the Flowers Davis team over the past week and a half

and takes several days to recover from.


Appellant’s Motion to Reschedule Oral Argument                                        Page 1
        1.     Oral Argument in this case is currently scheduled for 8:30 a.m. on April 9,

2015.

        2.     Appellees do not oppose this request for extension.

        3.     This is the first request for postponement made by Appellant.

        4.     This request for rescheduling is sought not for purposes of delay, but to allow

Appellant’s counsel time to recover from her current illness.

                                                Prayer

        Therefore, Appellant respectfully requests that the Court issue an order rescheduling

the oral argument in the above case.

                                                   Respectfully submitted,

                                                   FLOWERS DAVIS, P.L.L.C.

                                                   1021 ESE South Loop 323
                                                   Suite 200
                                                   Tyler, Texas 75701
                                                   (903) 534-8063
                                                   (903) 534-1650 Facsimile

                                                      /s/ Morgan M. Elliott

                                                   JULIE P. WRIGHT
                                                   State Bar No. 00794883
                                                   jpw@flowersdavis.com
                                                   MORGAN M. ELLIOTT
                                                   State Bar No. 24065196
                                                   mme@flowersdavis.com
                                                   ATTORNEYS FOR APPELLANT


Appellant’s Motion to Reschedule Oral Argument                                         Page 2
                            CERTIFICATE OF CONFERENCE

       On April 7, 2015, the office for counsel for Appellant spoke with counsel for
Appellees via telephone conference and counsel for Appellees agreed not to oppose
Appellant’s Motion to Reschedule Oral Argument.


                                           /s/ Morgan M. Elliott
                                          Morgan M. Elliott

                               CERTIFICATE OF SERVICE

      I hereby certify that the below-listed counsel of record was served with the foregoing
document via certified mail, return-receipt requested, on April 7, 2015.

Mr. Don Wheeler
Law Office of Don Wheeler
101 Tenaha Street
Center, Texas 75935
Counsel for Appellees

Mr. George H. Pigg
Mettauer Shires & Adams, L.L.P.
403 Nacogdoches St., Suite 1
Center, Texas 75935
Counsel for Appellees

Mr. Darrin Walker
Law Office of Darrin Walker
6134 Riverchase Glen Dr.
Kingwood, Texas 77345
Counsel for Appellees




                                           /s/ Morgan M. Elliott
                                          Morgan M. Elliott

Appellant’s Motion to Reschedule Oral Argument                                       Page 3